Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-21 are currently pending in this application in response to the amendment and remarks filed on December 13, 2021.  Claims 11-21 are New.  Claims 1-6, 8, and 10 are currently amended.
 
Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks filed 12/13/2021 have been fully considered and overcame the 112 rejections as presented in the non-final office action filed 09/13/2021. Therefore, the rejections have been withdrawn.
With respect to 35 U.S.C. §102(a)(1) and U.S.C. §103 rejections:
Applicant’s claim amendments and remarks filed 12/13/2021 have been fully considered and are rendered moot because the new ground of rejections as currently presented does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 11-21 are new and claims 1-6, 8, and 10 are currently amended with new subject matters that change the scopes of the original claimed invention therefore the prior rejections have been withdrawn. However, upon further consideration, new ground(s) of rejection is made as shown below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 
 
Claims 1-6, 8, 10-18, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emami et al. (US 2017/0029107).

	With respect to claims 1 and 10, Emami teaches of a method and an electronic apparatus (portable or wearable device of system 110, fig.1; UAV controller 610, fig.6) comprising:
a receiver (receiver 126, fig.1, par.0095) which receives a reception signal indicating a physical quantity related to operation of a control target device (receive operational data of UAV 630 over wireless link 620 such as operational video or images from camera, sensor information, or other operational status information of UAV 630, par.0097; and further receive information regarding a state of the wireless link 620 between UAV controller 610 and UAV 630, par.0096; the state of the wireless link 620 is determined based on measurements {distance, power, angles of arrival and departure measurements, par.0093} of wireless link characteristics between UAV 630 and controller 610, par.0093); 
a processor (controller 112, fig.1, par.0095) which: 
determines, based on a difference between the physical quantity and a target value of the physical quantity, a state of wireless communication between the electronic apparatus and the control target device (the state of the wireless link 620 is determined based on the detected measurements where UAV 630 exceeding a predefined safety limitation on the speed, altitude, and position of UAV 630, par.0125; and various other comparisons to determine the state of the wireless link 620 as follows: detected angular position is compared against the actual angular position under actual conditions by comparing tabulated calibration value to measured values, par.0064; detecting a power loss or gain in transmissions over wireless link 620 by corresponding the power measurements to the line-of-sight state or the non-line-of-sight state, par.0109, a change in the measured power strength of the reception signal corresponds to the movement of transition between the line-of-sight state or the non-line-of-sight state is 
modifies the target value based on the physical quantity and the state of wireless communication (adjust the UAV operational data before it is used to control operation of the UAV 630, par.0125; adjust the operational data if the state of the wireless link 620 signal indicates a transition to non-line-of-sight state, par.0123; generating the operational data based on the state of the wireless link 620 signal to control operation of UAV 630 according to orientation, position, and/or speed relative to the controller 610 and the wireless link 620, par.0122; various other adjustments after the determination of the state of the wireless link 620 as follows: adjust the transmit power, signal modulation, or data rate to increase the link quality of wireless link 620 or adjustments as UAV operational data to UAV controller 610, par.0124; updating range measurement correspond to the measured propagation delay processed between controller 610 and UAV 630, par.0106); and 
generates a transmission signal indicating the modified target value (UAV controller 610 transmits the adjusted UAV operational data or alternative operational data to control UAV 630, par.0124-0125); and 
a transmitter (transmitter 122, fig.1 and par.0095) which transmits the transmission signal to the control target device (par.0123-0125).

With respect to claims 2 and 13, Emami teaches wherein the processor modifies the target value in a case in which the processor determines that the state of the wireless communication is a first state and does not modify the target value in a case in which the processor determines that the state of the wireless communication is a second state (adjust the operational data if the state of the wireless link data 620 signal indicates a transition to non-line-of-sight state to cause UAV 630 to enter a hover mode 

With respect to claims 3 and 14, Emami teaches wherein the processor determines a stage from among a plurality of stages according to the state of the wireless communication in the first state and modifies the target value with a modification amount corresponding to the determined stage (link state data includes a time series of a the power measurements correspond to receptions of the state of the wireless link signal and/or the UAV operational data over wireless link 620, par.0126, detect a change in wireless link 620 in time series of power measurements indicating a transition to non-line-of-sight state and adjust the modulation of the wireless link and/or increase or decrease a transmission data rate, par.0126).  

With respect to claims 4 and 15, Emami teaches wherein the physical quantity includes at least one of a position, a speed, an acceleration, a number of rotations, a rotational speed, and a rotational acceleration of the control target device (detecting UAV 630 exceeding a predefined safety limitation on the speed, altitude, and position of UAV 630, par.0125).  

With respect to claims 5 and 16, Emami teaches wherein the physical quantity includes an image acquired by the control target device (receive operational data of UAV 630 over wireless link 620 such as operational video or images from camera, sensor information, or other operational status information of UAV 630, par.0097).  

With respect to claims 6 and 17, Emami teaches wherein the processor further determines a present state of the wireless communication based on a past determination result regarding the state of the wireless communication (distance measurements are determined based on propagation delays of recorded time stamps transmission between receiver and transmitter, par.0099, and transmitt; previous 

With respect to claims 8 and 18, Emami teaches further comprising: a storage (memory 113, fig.1) which stores the transmission signal (par.0024), wherein: the processor generates a first transmission signal based on a state of the wireless communication determined at a first time (first transmission signal 710 based on a state of the wireless communication at T1) and generates a second transmission signal based on a state of the wireless communication determined at a second time later than the first time (generates a second transmission signal 710 (T1,T4) at T5 later than T1, fig.10 and par. 0106), and the transmitter transmits the second transmission signal to the control tarqet device (transmission of signal 710 (T1,T4) at T5 to UAV 630 device from controller 610 as shown in fig.10) from the storage that stores the first transmission signal and the second transmission signal (each of time stamps T1-12 as shown in fig.10 are recorded as taught in par.0099, recorded in memory 113 that stores parameters for coordinate frame transformations, calibration parameters, operational parameters, over time, par.0024).  

With respect to claims 11 and 20, Emami teaches wherein the processor changes a time interval at which the transmission signal is generated from a first time interval to a second time interval longer than the first time interval in a case in which the processor determines that the state of the wireless communication is the first state (state of the wireless link includes detecting an abrupt or discontinuous change in the time series of propagation delays associate with a plurality of time stamps to indicate a transition to the non-line-of-site states in the states of the wireless link 620, the change is compared to greater than 10% in a single time step, par.0121).

With respect to claims 12 and 21, Emami teaches a method and an electronic apparatus (portable or wearable device of system 110, fig.1; UAV controller 610, fig.6) comprising: 

a processor (controller 112, fig.1, par.0095) which: 
determines, based on a rate of time in which an electric power of a signal received by the receiver is at least equal to a predetermined level, a state of wireless communication between the electronic apparatus and the control target device (state of the wireless link includes detecting an abrupt or discontinuous change in the time series of propagation delays associate with a plurality of time stamps to indicate a transition to the non-line-of-site states in the states of the wireless link 620, the change is compared to greater than 10% in a single time step, par.0121; where first transmission signal 710 based on a state of the wireless communication at T1, and second transmission signal 710 (T1,T4) at T5 later than T1, fig.10 and par. 0106); 
calculates, based on the physical quantity, a target value of the physical quantity for instructing operation of the control target device (the state of the wireless link 620 is determined based on the detected measurements where UAV 630 exceeding a predefined safety limitation on the speed, altitude, and position of UAV 630, par.0125; and various other comparisons to determine the state of the wireless link 620 as follows: detected angular position is compared against the actual angular position under actual conditions by comparing tabulated calibration value to measured values, par.0064; detecting a power loss or gain in transmissions over wireless link 620 by corresponding the power measurements to the line-of-sight state or the non-line-of-sight state, par.0109, a change in the measured power strength of the reception signal corresponds to 
modifies the target value based on the physical quantity and the state of wireless communication (adjust the UAV operational data before it is used to control operation of the UAV 630, par.0125; adjust the operational data if the link state data indicates a transition to non-line-of-sight state, par.0123; generating the operational data based on the link state data to control operation of UAV 630 according to orientation, position, and/or speed relative to the controller 610 and the wireless link 620, par.0122; various other adjustments after the determination of the state of the wireless link 620 as follows: adjust the transmit power, signal modulation, or data rate to increase the link quality of wireless link 620 or adjustments as UAV operational data to UAV controller 610, par.0124; updating range measurement correspond to the measured propagation delay processed between controller 610 and UAV 630, par.0106); and 
generates a transmission signal indicating the modified target value (UAV controller 610 transmits the adjusted UAV operational data or alternative operational data to control UAV 630, par.0124-0125); and 
a transmitter (transmitter 122, fig.1 and par.0095) which transmits the transmission signal to the control target device (par.0123-0125).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 9 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Emami et al. (US 2017/0029107) in view of Suzuki et al. (US 2017/0238802).

With respect to claims 9 and 19, Emami fails to teach further wherein the processor deletes the first transmission signal from the storage that stores the first transmission signal and the second transmission signal.
However, it is known by Suzuki to teach of a transmission device 3 including a transmitter 31, a complementary transmitter 33, and a storage 32. Suzuki teaches particularly, the storage 32 of the transmission device 3 configures to delete the earlier stored signal data such as previously processed and stored transmission signal data D1 and D3 may be deleted after new transmission signal data D2 and D4 are retrieved (Suzuki: fig.1 and par.0041).
	Because Suzuki is also directed to a transmission device and a storage configured to retrieve and store signal data (Suzuki: fig.1; Emami: fig.1), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teachings of Suzuki with Emami for the purpose of saving storage space (Suzuki: par.0041).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US2020/0382983; US 10,491,312; US11,137,753; US2018/0364705; US2020/0068584; CN-112882393; and WO2019161531.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   March 9, 2022